—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered April 12, 1994, convicting defendant, after a jury trial, of two counts of burglary in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years, unanimously affirmed.
The trial court did not err in its Sandoval ruling allowing the People to question defendant with respect to three of his four prior felonies and six of his twelve prior misdemeanors (People v Reid, 190 AD2d 575, lv denied 81 NY2d 1078). Nor was it error for the court to excuse several prospective jurors sua sponte, without any voir dire by counsel, since the court’s own questions revealed that the jurors were unqualified (People v Decker, 157 NY 186, 190-193). It was proper to admit into evidence defendant’s plastic Social Services card, which was bent and had streaks of paint on it, since the card was not introduced to show defendant’s propensity to commit crimes, but rather was logically linked to one issue in the case — defendant’s entry, without a key, into the complainants’ hotel room (see, People v Correal, 160 AD2d 85, 92-93). Defendant’s sentence was not excessive in light of his extensive criminal record. We have considéred defendant’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Nardelli and Williams, JJ.